           Case 1:20-cr-00169-DAD-BAM Document 14 Filed 09/29/20 Page 1 of 3




 1 McGREGOR W. SCOTT
   United States Attorney
 2 BRIAN W. ENOS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, Ca 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          Case No: 1:20-cr-00169-DAD-BAM

12                                 Plaintiff,           STIPULATION BETWEEN THE UNITED
                                                        STATES AND DEFENDANT REGARDING
13                                                      PRODUCTION OF PROTECTED
                                                        INFORMATION; PROTECTIVE ORDER RE:
14                          v.                          SAME

15
                                                        Ctrm:    7
16   ANDREW JAMES SARNOWSKI,
                                                        Hon. Barbara A. McAuliffe
17                                 Defendant.

18
19

20          WHEREAS, the discovery in this case contains (1) private personal information regarding third
21 parties (adults and minors), including but not limited to their names, physical descriptions, telephone

22 numbers and/or residential addresses, as well as (2) confidential information regarding a foreign law

23 enforcement entity who continues to investigate encrypted social media applications relevant to this case

24 (“Protected Information”); and

25          WHEREAS, the parties desire to avoid both the necessity of large scale redactions and the
26 unauthorized disclosure or dissemination of this information to anyone not a party to the court

27 proceedings in this matter;

28                                                      1
           Case 1:20-cr-00169-DAD-BAM Document 14 Filed 09/29/20 Page 2 of 3




 1          The parties agree that entry of a stipulated protective order is therefore appropriate.

 2          THEREFORE, defendant ANDREW JAMES SARNOWSKI, by and through his counsel of

 3 record, Eric V. Kersten, Esq. (“Defense Counsel”), and the United States of America, by and through

 4 Assistant United States Attorney Brian W. Enos, hereby agree and stipulate as follows:

 5          1.      This Court may enter a protective order pursuant to Rule 16(d) of the Federal Rules of

 6 Criminal Procedure, as well as its general supervisory authority.

 7          2.      This Order pertains to all discovery provided to or made available to Defense Counsel as

 8 part of discovery in this case (hereafter, collectively known as “the discovery”).
 9          3.      By signing this Stipulation and Protective Order, Defense Counsel agrees not to share any

10 documents or other information that contain Protected Information with anyone other than Defense

11 Counsel’s attorneys, designated defense investigators, designated defense experts, and support staff.

12 Defense Counsel may permit the defendant to view unredacted documents or other information in the

13 presence of his attorneys, defense investigators, and/or support staff. The parties agree that Defense

14 Counsel, defense investigators, and support staff shall not allow the defendant to copy Protected

15 Information contained in the discovery. The parties agree that Defense Counsel, defense investigators,

16 and support staff may provide the defendant with copies of documents or other information, if any, from

17 which Protected Information has first been redacted.

18          4.      The discovery and information therein may be used only in connection with the litigation

19 of this case and for no other purpose. The discovery is now and will forever remain the property of the

20 United States of America (“Government”). Defense Counsel will return the discovery to the Government

21 or alternatively keep it archived within its sole possession at the conclusion of the case.

22          5.      Defense Counsel will store the discovery in a secure place and will use reasonable care to

23 ensure that it is not disclosed to third persons in violation of this agreement.

24          6.      Defense Counsel shall be responsible for advising the Defendant, employees, and other

25 members of the defense team, and defense witnesses of the contents of this Stipulation and Order.
26          7.      In the event that Defendant substitutes counsel, undersigned Defense Counsel agrees to

27 return the discovery to the government, or, at the request of government counsel, to forward it to new

28                                                        2
          Case 1:20-cr-00169-DAD-BAM Document 14 Filed 09/29/20 Page 3 of 3




 1 counsel after new counsel has confirmed to government counsel in writing his or her agreement to the

 2 terms of this Order.

 3 IT IS SO STIPULATED.

 4                                                     (As auth. 9/28/20)

 5 Dated: September 28, 2020                    By:    /s/ Eric V. Kersten
                                                       Eric V. Kersten, Esq.
 6                                                     Attorney for Defendant
                                                       Andrew James Sarnowski
 7

 8 Dated: September 28, 2020                           McGREGOR W. SCOTT
                                                       United States Attorney
 9

10                                              By:    /s/ Brian W. Enos
                                                       Brian W. Enos
11                                                     Assistant U.S. Attorney

12

13                                                ORDER

14
     IT IS SO ORDERED.
15

16      Dated:    September 28, 2020                       /s/ Barbara   A. McAuliffe          _
                                                      UNITED STATES MAGISTRATE JUDGE
17

18
19

20

21

22

23

24

25
26

27

28                                                     3
